DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 11/09/2020. Claims 1-30 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Drawings
The drawings were received on 11/09/2020.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/29/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner (except 2 NPL documents are not considered because incomplete/truncate document information listing). Please correct and resubmit.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamri et at. (EP 3,780,839A1) in view of Kwak et al. (U.S 2019/0334688).
For claim 1:  
Bhamri discloses a method of wireless communication performed by a user equipment (UE) (see Bhamri, at least Figure 7; communication performed by a user equipment), comprising: 
receiving single downlink control information (DCI) that indicates resources for a plurality of transmission configuration indicator (TCI) states for transmitting or receiving communications in a plurality of transmission time intervals (TTIs) (see Bhamri, at least abstract,  figure 7, paragraphs [0006]; [0067]: An UE  is provided which comprises a transceiver 770, where receives downlink control information, DCI , signaling and obtains from the DCI signaling a Transmission Configuration Indication, TCI , indicator specifying that two or more TCI states are configured, and an indication indicating time-domain resources for transmissions and associations of the time-domain resources with the two or more TCI states, wherein each of the time-domain resources is associated with one of the two or more TCI states; wherein the transceiver, in operation, receives or transmits, for each of the two or more TCI states, data on the time-domain resources associated with the respective TCI state, paragraph [0081]; using one bit-field of a single DCI, the time-domain resources for each transmissions, the association of each transmission to one of the indicated TCI states, also see figure 18, [0200]; [0201]). 
Bhamri discloses (TTI - transmission time interval) determines the timing granularity for scheduling assignment (see Bhamri, at least paragraph [0034]). But Bhamri, does not explicitly disclose transmitting or receiving communications in a plurality of transmission time intervals (TTIs); and transmitting or receiving the communications in the plurality of TTIs in accordance with the DCI. 
Kwak, from the same or similar fields of endeavor, discloses a base station having transmitted the first information and the second information may transmit data which is to be repeatedly transmitted to the UE through a plurality of TTIs (see Kwak, at least paragraph [0111]-[0112], figure 15, [0113]-[0114]; [0129]; both the first information and the second information may be transmitted through one DCI; also see [0149]-[0159]). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Kwak. The motivation for doing this is to provide a system networks in order to improve reliability of the control channel, where the DCIs may indicate different RS sharing patterns according to the positions of the TTIs in which the DCIs are transmitted.
For claim 13:  
For claim 13, claim 13 is directed to a method of wireless communication performed by a base station which has similar scope as claim 1. Therefore, claim 13 remains un-patentable for the same reasons.
For claim 25:  
For claim 25, claim 25 is directed to a user equipment (UE) for wireless communication which has similar scope as claim 1. Therefore, claim 25 remains un-patentable for the same reasons.
For claim 28:  
For claim 28, claim 28 is directed to a base station for wireless communication which has similar scope as claim 1. Therefore, claim 28 remains un-patentable for the same reasons.
Claims 3, 5, 7, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamri et at. (EP 3,780,839A1) in view of Kwak et al. (U.S 2019/0334688) further in view of Muruganathan et al. (U.S 2022/0095304; hereinafter “Muruganathan” cited with provisional 62/791,062).
For citation purposes, hereinafter, the Office Action refers to the cited by Muruganathan et al. with provisional 62/791,062, which qualifies as prior art date.
For claims 3 and 15: 
In addition to rejection in claims 3 and 15, Bhamri-Kwak further discloses wherein time domain resource assignments of the resources for a first TCI state, of the plurality of TCI states, are the same as time domain resource assignments of the resources for a second TCI state of the plurality of TCI states (see Bhamri, at least paragraph [0082]-[0086]; [0088]; [0092]; TDRA Table 1; an UE may be configured with more than one time domain resource assignments (TDRA) tables, and each set corresponds to a respective TCI state, and each SLIV corresponds to a respective transmission and indicates a start position and a length of time-domain resources for the respective transmission), but does not explicitly disclose wherein frequency domain resource assignments of the resources for the first TCI state overlap with frequency domain resource assignments of the resources for the second TCI state.
Muruganathan, from the same or similar fields of endeavor, discloses the number of frequency domain resource allocations can be determined based on the value of an RV field in the DCI, where each RV value represents a different repetition from a different transmission source and the UE can determine how many frequency domain resource allocations are included in this single field by a further DCI field, such as the TCI state ID field discussed above where a DCI field (e.g., 'Frequency domain resource assignment') can indicate up to a maximum number of frequency domain resource allocations, such that the actual M number of frequency domain resource allocations in the 'Frequency domain resource assignment' DCI field can be 1, 2, .... , or M (see Muruganathan, at least paragraph [00128]; [00137];  [00148]; [00149]; [00152]-[00153]; and see [0117]; [00112]; [00122]; fully-overlapping resource allocation, the downlink transmissions from multiple TRPs or panels are allocated the same frequency domain resources). The motivation for doing this is to provide a system networks in order to perform improvements for multi-source transmission in wireless communication networks.
For claims 5 and 17:  
In addition to rejection in claims 5 and 17, Bhamri-Kwak further discloses wherein time domain resource assignments of the resources for a first TCI state, of the plurality of TCI states, are the same as time domain resource assignments of the resources for a second TCI state of the plurality of TCI states (see Bhamri, at least paragraph [0074]-[0075]; [0082]-[0086]; [0088]; [0092]; TDRA Table 1; an UE may be configured with more than one time domain resource assignments (TDRA) tables, and each set corresponds to a respective TCI state, and each SLIV corresponds to a respective transmission and indicates a start position and a length of time-domain resources for the respective transmission), but does not explicitly disclose wherein frequency domain resource assignments of the resources for the first TCI state do not overlap with frequency domain resource assignments of the resources for the second TCI state.
Muruganathan, from the same or similar fields of endeavor, discloses the number of frequency domain resource allocations can be determined based on the value of an RV field in the DCI, where each RV value represents a different repetition from a different transmission source and the UE can determine how many frequency domain resource allocations are included in this single field by a further DCI field, such as the TCI state ID field discussed above where a DCI field (e.g., 'Frequency domain resource assignment') can indicate up to a maximum number of frequency domain resource allocations, such that the actual M number of frequency domain resource allocations in the 'Frequency domain resource assignment' DCI field can be 1, 2, .... , or M (see Muruganathan, at least paragraph [00128]; [00137];  [00148]; [00149]; [00152]-[00153]; and see [00118]; [00121]-[00122]; in non-overlapping resource allocation, the downlink transmissions from multiple TRPs or panels are allocated non-overlapping frequency domain resources). The motivation for doing this is to provide a system networks in order to perform improvements for multi-source transmission in wireless communication networks.
For claims 7 and 19:  
In addition to rejection in claims 7 and 19, Bhamri-Kwak further discloses wherein time domain resource assignments of the resources for a first TCI state, of the plurality of TCI states, are different than time domain resource assignments of the resources for a second TCI state of the plurality of TCI states (see Bhamri, at least paragraph [0076]; [0076]; there may be configured TCI states with which no time-domain resources (of the time domain-resources indicated by the DCI signaling) are associated. However, advantageously, there are two or more configured TCI states with which time-domain resources are associated. In other words, advantageously, two or more of the time domain resources are associated with (mutually) different TCI states, ), but does not explicitly disclose wherein frequency domain resource assignments of the resources for the first TCI state are different than frequency domain resource assignments of the resources for the second TCI state.
Muruganathan, from the same or similar fields of endeavor, discloses the number of frequency domain resource allocations can be determined based on the value of an RV field in the DCI, where each RV value represents a different repetition from a different transmission source and the UE can determine how many frequency domain resource allocations are included in this single field by a further DCI field, such as the TCI state ID field discussed above where a DCI field (e.g., 'Frequency domain resource assignment') and the same or different time/frequency resources may be used for the transmitted PDSCH in different TRPs. When the same time and frequency resource are used in different TRPs (see Muruganathan, at least paragraph [00114]; [00117]; [00136]). The motivation for doing this is to provide a system networks in order to perform improvements for multi-source transmission in wireless communication networks.
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamri et at. (EP 3,780,839A1) in view of Kwak et al. (U.S 2019/0334688) further in view of Muruganathan et al. (U.S 2022/0095304; hereinafter “Muruganathan” cited with provisional 62/791,062) further in view of CATT: “Remaining Issues on Multi-TRP/Panel Transmission”, 3GPP Draft, R1-1912176, 3GPP TSG RAN WG1 #99, 3RD Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-Antipolis Cedex, France, vol. RAN WG1. no. Reno. USA, 20191118 – 20191122, 9 November 2019 (2019-11-09), XP051823254, 21 Pages; hereinafter “R1-1912176”.
For citation purposes, hereinafter, the Office Action refers to the cited by Muruganathan et al. with provisional 62/791,062, which qualifies as prior art date.
For claims 2 and 14: 
In addition to rejection in claims 2 and 14, Bhamri-Kwak does not explicitly disclose wherein a first communication, of the communications, associated with a first TCI state, of the plurality of TCI states, is associated with a first redundancy version of a first transport block or a second transport block, and a second communication, of the communications, associated with a second TCI state, of the plurality of TCI states, is associated with a second redundancy version of the first transport block or a third transport block, respectively.
Muruganathan, from the same or similar fields of endeavor, discloses the UE can determine how many frequency domain resource allocations are included in a DCI field (e.g., NR 'Frequency domain resource assignment' field) by a redundancy version (RV) DCI field and the DCI RV field can indicate which redundancy versions (RVs) of a data block are scheduled in the respective PDSCH repetitions (see Muruganathan, at least paragraph [0148]- [00150] and Table 11; Table 9).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Muruganathan. The motivation for doing this is to provide a system networks in order to perform improvements for multi-source transmission in wireless communication networks.
Bhamri-Kwak- Muruganathan does not explicitly disclose TCI state associated with RV and TB.
R1-1912176, from the same or similar fields of endeavor, discloses each transmission occasion of the TB has one TCI and one RV and RJ/1/TCI state can be same or different among transmission occasions (see R1-1912176, at least section 4, scheme 2b and scheme 3).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by R1-1912176. The motivation for doing this is to provide a system networks in order to improved reliability and robustness with both ideal and non-ideal backhaul.
Claims 11, 23, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamri et at. (EP 3,780,839A1) in view of Kwak et al. (U.S 2019/0334688) further in view of Khoshnevisan et al. (U.S 2020/0100225).
For claims 11, 23, 27 and 30:  
In addition to rejection in claims 11, 23, 27 and 30, Bhamri-Kwak does not explicitly transmitting a retransmission of a first communication, of the communications, using a first TCI state, of the plurality of TCI states, and transmitting an initial transmission of a second communication, of the communications, using a second TCI state of the plurality of TCI states.
Khoshnevisan, from the same or similar fields of endeavor, discloses when separate rate matching is performed for each of the multiple TCI states, the BS(s) performs rate matching for a CB using different (e.g., separate/independent) rate matching parameters for a given TCI state/TRP as for the other TCI states/TRPs involved in the multi-TCI state transmission. In this case, the transmissions from one of the TCI states may be treated as a retransmission (see Khoshnevisan, at least paragraph [0039]; [0094]; [0096]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Khoshnevisan. The motivation for doing this is to provide a system networks in order to improve techniques for rate matching for multiple transmission reception point (TRP) transmissions.
Allowable Subject Matter
Claims 4, 6, 8-10, 12, 16, 18, 20-24, 26 and 29-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Moon et al. (U.S 2022/0104185), discloses first DCI and second DCI are for the same TB or the TBs belonging to the same HARQ process, or for different TBs or TBs belonging to different HARQ process. Zhou et al. (U.S 2022/0167279), discloses the UE may receive a downlink transmission with a receive (Rx) beam determined based on the one or more TCI states.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
07/16/2022